Order entered June 29, 2018




                                                  In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-00400-CV

                                IN RE PRG DALLAS, ASC., L.P.

                   Original Proceeding from the 95th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-17-04958

                                              ORDER
                           Before Justices Bridges, Brown, and Boatright

        Based on the Court’s opinion of this date, we CONDITIONALLY GRANT relator’s

petition for writ of mandamus. We DIRECT the trial court to issue, within twenty-one (21) days

of the date of this opinion, a written order quashing Daniel Chambers’ deposition until a party

seeking such a deposition serves a Chapter 74 expert report. We further ORDER the trial court

to file with this Court, within thirty (30) days of the date of this order, a certified copy of its

order(s) issued in compliance with this order and with the Court’s opinion of this date. Should

the trial court fail to comply with this order, the writ will issue. We ORDER real parties in

interest Anne Looney, Jerry Shipley, and Professional Compounding Centers of America to bear

the costs, if any, of this original proceeding.

                                                           /s/   DAVID L. BRIDGES
                                                                 JUSTICE